Case 1:1

Email: mflomenhaft@brainjusticeny.com

VIA ECE AND E
The Hon. Naomi Reice Buchwald
United States Dist

Southern District
500 Pearl Street

New York, New Y

Dear Judge Buchw

I am the att
conference current

to Rhabdomyolysi

require at least a m
the January 22, 202

Thank you

CC; @ia ECP)

Thomas A.

Lester Schwab Katz & Dwyer, LLP
100 Wall Sty

New York,

7-cv-01449-NRB Document 60 Filed 01/16]

January 16, 2020
FAX: (212) 805-7927

rict Court
of New York

ork 10007-1312

Re: Ibroc v. Ivan Sergio Idrovo ana
S.D.N-Y. Case No.: 17-cv-0144

ald:

orney for the Plaintiffs. I am writing to request 4
ly scheduled for January 22, 2020. I was hospital
s; I was released on January 10% and I am curren!
onth to regain the ability to walk. I therefore teq
10 conference to early March.

for your consideration.

Very truly

Wibad

Michael H

Catalano, Esq.

feet

New York 10005-3701

 

ized for over a week due
tly homebound. I will

20 Page lofi

JC Transport Ine.

L-NRB

  
 
 

n adjournment of the

LA acmeb

ts

di £ an
uest an a journment Oo Me L &
20630
at BGK

sous, Chea KeoetDadulh

| f)  thrfae
KN Cerf
lomenhaft (MF0383)

 

 
